Citation Nr: 1747202	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include major depressive disorder as secondary service-connected to right ear hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel
INTRODUCTION

The Veteran served in the Marines on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in February 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

The Board remanded the Veteran's appeal in January 2013 and May 2016 for additional evidentiary development.  After such was achieved, the Veteran's appeal was returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  Specifically, the Veteran must be afforded a new VA examination in order to determine whether a psychiatric disorder is related to the Veteran's military service.

The Veteran was afforded a VA psychiatric examination in March 2013.   
The examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  However, since the March 2013 VA examination the RO has received VA treatment records which diagnose the Veteran with PTSD.  

The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  While the March 2013 examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD, there is evidence of a diagnosis of PTSD during the course of appeal.  The Board believes that a conclusive medical determination has not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  Further, if a psychiatric disability is not currently shown, the examiner should be asked to provide an opinion as to the etiology of any psychiatric disability manifested or diagnosed. 

In short, the Board cannot make a determination as to the Veteran's claim without an opinion regarding the nature and etiology of a psychiatric disorder that has a clear rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Therefore, the case must be remanded in order to obtain a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA PTSD/mental disorders examination.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

a)  First, the examiner must provide diagnoses for all current and previously diagnosed psychiatric disorders found following a review of the entirety of the Veteran's claims file.

For each disorder identified, other than PTSD, the examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability)that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

If the VA examiner finds a psychiatric disability is not causally or etiologically related to the Veteran's military service, the examiner is asked to provide a clear rationale explaining their conclusion.  Specifically, there must be a rationale which adequately connects data and conclusions (e.g. concluding that a diagnosis of depression is related to ongoing health concerns is not adequate unless there is a rationale which explains this assumption). 

b)  Second, the VA examiner should determine whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD. 

If a PTSD diagnosis is deemed appropriate, the examiner should then opine as to whether there is a link between any current PTSD symptomatology and the Veteran's reported in-service stressors.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA psychiatric examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA psychiatric examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




